DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [0044] of the specification as filed “target 54” should read “target 56”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8-9 and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 8, as currently presented the claim recites the limitation "a material layer" in lines 1-2.  It is unclear whether the recited “a material layer” is intended to relate back to “a material layer” recited in claim 1 or to set forth an additional 
With respect to claim 9, as currently presented the claim recites the limitation "a material layer" in line 2.  It is unclear whether the recited “a material layer” is intended to relate back to “a material layer” recited in claim 1 or to set forth an additional “material layer”.  For purpose of compact prosecution, “a material layer” will be treated as if it were referring to a different layer from that introduced in claim 1.  
With respect to claim 11, as currently presented the claim recites the limitation "a material layer" in lines 3 and 5 of the claim and in line 3 of claim 1.  It is unclear whether the recited “a material layer” in line 3 is intended to relate back to “a material layer” recited in claim 1 or to set forth an additional “material layer” and whether the recited “a material layer” in line 5 is intended to related back to “a material layer” (line 3) or set forth an additional or different material layer”.  For purpose of compact prosecution, “a material layer” recited in line 3 will be treated as if it were “the material layer” referring back to “a material layer” recited in claim 1 and “a material layer” recited in line 5 will be treated as if it were referring to a different layer from that recited in line 3.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 13-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2008/0190760, hereinafter “Tang”) in view of Forster et al. (US 2002/0068464, hereinafter “Forster”, cited on August 14, 2021 IDS).
Regarding claim 1, Tang teaches in Figs. 6 and 11-21 (shown below) and related text a method of physical vapor deposition, the method comprising: 
sputtering a material target (106, Fig. 6 and ¶[0035]) in a physical vapor deposition (PVD) chamber (70, Fig. 6 and ¶[0034]) to form a material layer (170, Fig. 16 and ¶[0047]) on a substrate surface (Fig. 16) comprising a feature (18, Fig. 16 and ¶[0003]) extending a depth from a top surface to a bottom surface, the feature having an opening width at the substrate surface defined by a first sidewall and a second sidewall (Fig. 16), the material layer having a greater lateral thickness (Fig. 16 and ¶[0048])  at the top surface than a thickness on the first sidewall or the second sidewall within the feature (Fig. 16); 
depositing additional material layer on the substrate surface (Fig. 18, ¶[0061]) by biasing the substrate surface with a bias at a low energy (¶[0047]); 
(¶[0053]); 
repeatedly alternating between the low energy and the high energy at a predetermined frequency to reduce the difference between the lateral thickness at the substrate surface and the lateral thickness within the feature (¶[0061]).  

    PNG
    media_image1.png
    663
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    453
    643
    media_image2.png
    Greyscale

While Tang does not explicitly teach that the substrate surface is biased with DC bias, biasing substrate surface with DC bias instead of RF bias disclosed by Tang is (¶¶[0006] and [0044]).  Specifically, Forster, in a similar field of endeavor, teaches that DC bias and RF bias are art recognized equivalent sources that can be used to bias substrate (¶¶[0006] and [0044]).  Therefore, because these two biases were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute DC bias for the RF bias.
Regarding claim 2 (1), the combined teaching of Tang and Forster discloses wherein the substrate is substantially undamaged (i.e. since Tang and Forster disclosed the same method as claimed the disclosed substrate would be substantially undamaged).  
Regarding claim 3 (2), the combined teaching of Tang and Forster discloses wherein the duty cycle of the DC bias (Forster, ¶[0044])  is between about 30-70% (Forster, ¶[0055]) which includes the claimed duty cycle of about 50%.
 Regarding claim 4 (1), the combined teaching of Tang and Forster discloses wherein the material target comprises copper (Tang, ¶[0035]).  
Regarding claim 6 (1), the combined teaching of Tang and Forster discloses wherein the high energy is in a range between 400 to 1250W which is overlapping the claimed range of about 1000 W to about 3000 W (Tang, ¶[0053]).  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the range of Tang to include the claimed range as a routine skill in the art to discover the optimum and/or workable range.  See MPEP § 2144.05 for overlap of ranges.  
Regarding claim 7 (1), the combined teaching of Tang and Forster discloses wherein the predetermined frequency is in a range between 0.1 Hz – 1 MHz (Forster, ¶[0055]) which fully encompasses the claimed range of 1 Hz to about 10 kHz.
Regarding claim 12 (1), the combined teaching of Tang and Forster further discloses depositing a conductive fill material within the feature after reducing the difference between the lateral thickness at the substrate surface and the lateral thickness within the feature  (Fig. 21 and ¶[0061]). 
Regarding claim 13, Tang teaches in Figs. 6 and 11-21 (shown below) and related text a method of overhang reduction, the method comprising: 
biasing a substrate (¶¶[0047]-[0053] and [0061]) comprising a material layer (170, Fig. 16 and ¶[0047]) with a bias (¶¶[0047] and [0053]) within a physical vapor deposition (PVD) chamber (70, Fig. 6 and ¶[0034]) with a material target (106, Fig. 6 and ¶[0035]), the substrate comprising a feature (18, Fig. 16 and ¶[0003]) extending a depth from the substrate surface to a bottom surface, the feature having an opening width at the substrate surface defined byAttorney Docket No. 44018158US01PATENT17 a first sidewall and a second sidewall, the material layer having a greater lateral thickness at the substrate surface than within the feature (Fig. 16); and 
repeatedly alternating between a low energy bias and a high energy bias at a predetermined frequency to reduce the difference between the lateral thickness at the substrate surface and the lateral thickness within the feature (Figs. 16-21 and ¶[0061]).  
While Tang does not explicitly teach that the substrate is biased with DC bias, biasing substrate with DC bias instead of RF bias disclosed by Tang is well-known in (¶¶[0006] and [0044]).  Specifically, Foster, in a similar field of endeavor, teaches that DC bias and RF bias are art recognized equivalent sources that can be used to bias substrate (¶¶[0006] and [0044]).  Therefore, because these two biases were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute DC bias for the RF bias.
Regarding claim 14 (13), the combined teaching of Tang and Forster discloses wherein the substrate is substantially undamaged by biasing the substrate and alternating between a low energy bias and a high energy bias (i.e. since Tang and Forster disclosed the same method as claimed the disclosed substrate would be substantially undamaged).  
Regarding claim 15 (14), the combined teaching of Tang and Forster discloses wherein the duty cycle of the DC bias (Forster, ¶[0044])  is between about 30-70% (Forster, ¶[0055]) which includes the claimed duty cycle of about 50%.
Regarding claim 16 (13), the combined teaching of Tang and Forster discloses wherein the material layer comprises copper (Tang, ¶¶[0035] and [0047]).  
Regarding claim 18 (13), the combined teaching of Tang and Forster discloses wherein the high energy is in a range between 400 to 1250 W (Tang, ¶[0053]) which is overlapping the claimed range of about 1000 W to about 3000 W.  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the range of Tang to include the claimed range as a routine skill in the art to discover the optimum and/or workable range.  See MPEP § 2144.05 for overlap of ranges.  
Regarding claim 19 (13), the combined teaching of Tang and Forster discloses wherein the predetermined frequency is in a range between 0.1 Hz - 1 MHz (Forster, ¶[0055]) which fully encompasses the claimed range of 1 Hz to about 10 kHz.

Claim(s) 5, 8-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang and Forster as applied to claim(s) 1 and 13 above, and further in view of Lam (US 2014/0046475, hereinafter “Lam”).
Regarding claim 5 (1), the combined teaching of Tang and Forster was discussed above in the rejection of claim 1 and includes a teaching of performing the depositing step by biasing the substrate with a lower bias energy than that used during etching step (Forster, ¶[0047]).  Tang and Forster, however, do not explicitly teach that the depositing low energy is in a range of about 50 W to about 100 W.
Lam, in a similar field of endeavor, teaches performing depositing step, similar to that disclosed by the combined teaching of Tang and Forster, using bias energy which is lower from that used in the etching step and which is in the range from about 50 W to about 2000 W, which fully encompasses the claimed energy of 50 W to about 100 W.
Thus, since the prior art teaches all of the claimed method steps using such steps would lead to predictable results and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to perform the depositing step in the method disclosed by the combined teaching of Tang and Forster at the energy levels disclosed by Lam as doing so would amount to nothing more than using known biasing energy levels to perform a known step.
Regarding claim 8 (1), the combined teaching of Tang and Forster was discussed above in the rejection of claim 1.  While Tang and Forster do not explicitly teach wherein sputtering the material target forms a material layer with a thickness of about 15 nm on the substrate surfaces, sputtering the material target at a desired thickness would be within the capabilities of one of ordinary skill in the art as evidenced by Lam.  Specifically, Lam, in a similar field of endeavor teaches that the thickness of the material deposited within the feature can be adjusted depending upon feature size (¶[0038]).  
Thus, since the prior art teaches all of the claimed method steps using such steps would lead to predictable results and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to sputter the material target in the method disclosed by the combined teaching of Tang and Forster to form a material layer with a thickness of about 15 nm on the substrate surfaces as doing so would amount to nothing more than forming a material layer within a given feature that meets specific design requirements.
Regarding claim 9 (1), the combined teaching of Tang and Forster was discussed above in the rejection of claim 1. Tang and Forster, however, do not explicitly teach wherein repeatedly alternating between the low energy and the high energy forms a material layer with a thickness of about 6 nm on the substrate surface.  
Lam, in a similar field of endeavor teaches depositing and etching a material layer within a feature so that the thickness of the material layer following the deposition and etching process is about 6 nm on the substrate surface (¶¶[0037]-[0038]) in order (Lam, ¶[0019]).   
Thus, since the prior art teaches all of the claimed method steps using such steps would lead to predictable results and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to repeatedly alternate between the low energy and the high energy during the depositing and etching steps disclosed by the combined teaching of Tang and Forster to form a material layer with a thickness of about 6 nm on the substrate surface in order to ensure a favorable step coverage for a metal material filling the feature while minimizing or preventing damage to the substrate of the feature.  
Regarding claim 10 (1), the combined teaching of Tang and Forster was discussed above in the rejection of claim 1.  Tang and Forster, however, do not explicitly teach wherein the opening width of the feature is in a range of 10 nm to about 20 nm before sputtering the material target.   Nonetheless, forming the feature in the method disclosed by the combined teaching of Tang and Forster with the width within the claimed range would have been within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention as evidenced by Lam (¶[0025]) in order to meet the design requirements of the 20 nanometer (N20) or N10 node technologies.  
Thus, since the prior art teaches all of the claimed method steps, using such steps would lead to predictable results and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the 
Regarding claim 11 (1), the combined teaching of Tang and Forster was discussed above in the rejection of claim 1.  Tang and Forster, however, do not explicitly teach wherein the opening width of the feature is in a range of about 10 nm to about 20 nm before sputtering the material target, sputtering the material target results in a material layer with a thickness of about 15 nm on the substrate surface, repeatedly alternating between the low energy and the high energy forms a material layer with a thickness of about 6 nm on the substrate surface, and the opening width of the feature is greater than or equal to about 7 nm after sputtering the material target and repeatedly alternating between the low energy and the high energy.  
Lam, in a similar field of endeavor, teaches using a multi-step deposition/etch process (¶¶[0019] and [0033]) to form a material layer within a feature having an opening width from about 5 to about 50 nm (¶[0025]) before sputtering material target, which encompasses the claimed range, sputtering a material with a thickness suitable  for the feature size (¶[0038]), wherein the material layer thickness after performing low and high energy deposition and etching steps results in a thickness of about 6 nm on the substrate (i.e. from about 1 to about 10 nm, ¶[0038]) and the opening width of the feature is greater than or equal to about 7 nm after sputtering the material target and alternating between the low energy and high energy disposition and etching steps (i.e. when the material layer deposit in the feature with the width from about 5 to 50 nm is formed with the thickness from about 1 to about 10 nm the opening width of the feature would be greater than or equal to 7 nm) in order to ensure a favorable step coverage for a metal material filling the feature while minimizing or preventing damage to the substrate of the feature (Lam, ¶[0019]).   
Thus, since the prior art teaches all of the claimed method steps, using such steps would lead to predictable results and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a material layer within a feature having an opening width from about 10 to about 20 nm before sputtering material target, sputtering a material with a thickness of about 15 nm on the substrate surface and after performing low and high energy deposition and etching steps arriving at the material layer with a thickness of about 6 nm on the substrate, with the opening width of the feature being greater than or equal to about 7 nm, in order to ensure a favorable step coverage for a metal material filling the feature while minimizing or preventing damage to the substrate of the feature.
Regarding claim 17 (13), the combined teaching of Tang and Forster was discussed above in the rejection of claim 1 and includes a teaching of performing the depositing step by biasing the substrate with a lower bias energy than that used during etching step (Forster, ¶[0047]).  Tang and Forster, however, do not explicitly teach that the depositing low energy is in a range of about 50 W to about 100 W.
Lam, in a similar field of endeavor, teaches performing depositing step, similar to that disclosed by the combined teaching of Tang and Forster, using bias energy which is lower from that used in the etching step and which is in the range from about 50 W to about 2000 W, which fully encompasses the claimed energy of 50 W to about 100 W.
.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2008/0190760, hereinafter “Tang”) in view of Forster et al. (US 2002/0068464, hereinafter “Forster”, cited on August 14, 2020 IDS) and Lam (US 2014/0046475, hereinafter “Lam”).
Regarding claim 20, Tang teaches in Figs. 6 and 11-21 (shown above) and related text a method of depositing a copper liner, the method comprising: 
sputtering a copper target (106, Fig. 6 and ¶[0035]) in a physical vapor deposition (PVD) chamber (70, Fig. 6 and ¶[0034]) to form a copper layer (170, Fig. 16 and ¶[0047]) on a substrate surface comprising a feature (18, Fig. 16 and ¶[0003]) extending a depth from the substrate surface to a bottom surface, the feature having an opening width at the substrate surface defined by a first sidewall and a second sidewall, the copper layer having a greater lateral thickness at the substrate surface than within the feature (Fig. 16 and ¶[0048]); Attorney Docket No. 44018158US01PATENT 18 
depositing additional copper layer (Fig. 18, ¶[0061]) on the substrate surface by biasing the substrate surface with a bias at a low energy in a range (¶[0047]); 
(¶[0053]) which is overlapping the claimed range of about 1000 W to about 1500 W (where it is noted that it would have been obvious to one of ordinary skill in the art to adjust the range of Tang to include the claimed range as a routine skill in the art to discover the optimum and/or workable range.  See MPEP § 2144.05 for overlap of ranges);
repeatedly alternating between the low energy and the high energy at a predetermined frequency to reduce a difference between the lateral thickness at the substrate surface and the lateral thickness within the feature (¶[0061]).
Tang, however, does not explicitly teach that the biasing during depositing and etching steps is done using DC bias and that the DC bias at the low energy used during depositing step is in a range of about 50 W to about 100 W.  Tang also does not explicitly teach that the predetermined frequency is of about 1 kHz.
To begin with, while Tang does not explicitly teach that the substrate surface is biased with DC bias and that biasing is performed by alternating between the low energy and the high energy at a frequency of about 1kHz, biasing substrate surface with DC bias instead of RF bias disclosed by Tang at a frequency of about 1 kHz is well-known in the art as evidenced by Forster (¶¶[0006] and [0044]).  Specifically, Forster, in a similar field of endeavor, teaches that DC bias and RF bias are art recognized equivalent sources that can be used to bias substrate (¶¶[0006] and [0044]).  Moreover, Forster also teaches that alternating between low and high energy at the frequency of about 1 kHz can be performed in order to reduce formation of an overhang when depositing thin film copper layers in a feature similar to that disclosed by Tang.  
In addition, Lam, in a similar field of endeavor, teaches that in a process, such as that disclosed by the combined teaching of Tang and Forster, which involves depositing and etching steps that are done at lower and higher energy, respectively, the substrate surface can be biased during the depositing step using a bias in the range from about 50 W to about 2000 W, which fully encompasses the claimed energy of 50 W to about 100 W (¶¶[0037]-[0038]).
Thus, since the prior art teaches all of the claimed method steps using such steps would lead to predictable results and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to perform the depositing step in the method disclosed by the combined teaching of Tang and Forster at the energy levels disclosed by Lam as doing so would amount to nothing more than using known biasing energy levels to perform a known step.
 
Relevant Prior Art
The following is a prior art relevant to the invention but not relied upon in any of the rejections:
Yeh et al. (US 2015/0325522) discloses a process of forming a copper interconnect structure that involves forming a copper film within an opening and trimming the overhang formed during the deposition step by applying different bias during the deposition and the etching steps (Figs. 3A-3H and ¶¶[0027]-[0031]).
Shaviv et al. (US 2010/0009533) discloses forming thin film metal barrier/seed using PVD process within a recessed structures that involves re-sputtering (etching) of the previously deposited material in order to obtain barrier layer of a desired thickness (¶¶[0009] and [0061]-[0063]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/8/2022